Adams, J.
The plaintiff, to show that the name of Dubuque ■ and Minnesota R. R. Co. had been changed to Chicago, Dubuque and Minnesota R. R. Co., introduced as a witness the .secretary of the company, who testified that he had been the .secretary of the company since April, 1870; that the company was then doing business under the name of the Dubuque and Minnesota R. R. Co.; that it is the same company now, but commenced on the 4th of January, 1871, to do business under its present name. To this evidence the defendant objected as not the best evidence. The court overruled the objection. The defendant excepted, and now assigns the ruling as error.
A corporation may sue or be sued only by its corporate name. Sec. 1151, Revision; Sec. 1059, Code. It is immaterial what name it does its business under. A corporate name is that which is adopted in the articles of incorporation. If the name is changed it must be done by changing the articles of incorporation. The best evidence of the articles of incorpora ti on is the articles themselves.
Reversed.